TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-20-00417-CV


                                        Paul Jones, Appellant

                                                   v.

                                        Teresa Jones, Appellee


                 FROM THE 169TH DISTRICT COURT OF BELL COUNTY
        NO. 231,816-C, THE HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Paul Jones and Teresa Jones1 were divorced in 2009. In 2020, the trial court

rendered a Military Retirement Pension Division Order (MRPDO), finding the order “necessary

to effectuate the terms” of the parties’ divorce decree. Paul, appearing pro se, appeals the order.

For the following reasons, we will affirm the MRPDO.


                                           BACKGROUND

                 The final divorce decree provides, relevantly, that Paul is awarded


       All sums, whether matured or unmatured, accrued or unaccrued, vested or
       otherwise, together with all increases thereof, the proceeds therefrom, and any
       other rights related to or as a result of PAUL R. JONES’s service in the United
       States U.S. Army, including any accrued unpaid bonuses, disability plan or
       benefits, Thrift Savings Plan, or other benefits existing by reason of or as a
       result of PAUL R. JONES’s past, present, or future employment, except that
       portion of PAUL R. JONES’s U.S. military retirement that has been awarded in
       this decree to TERESA GAIL JONES as more particularly specified in the

       1
           For clarity we will use the parties’ first names.
       domestic relations order signed coincident with this decree and incorporated
       verbatim in it by reference.


Similarly, the decree provides that Teresa is awarded


       All sums, whether matured or unmatured, accrued or unaccrued, vested or
       otherwise, together with all increases thereof, the proceeds therefrom, and any
       other rights related to or as a result of PAUL R. JONES’s service in the United
       States U.S. Army, including any accrued unpaid bonuses, disability plan or
       benefits, Thrift Savings Plan, or other benefits existing by reason of or as a result
       of PAUL R. JONES’s past, present, or future employment, except that portion of
       PAUL R. JONES’s U.S. military retirement that has been awarded in this decree
       to PAUL R. JONES as more particularly specified in the domestic relations order
       signed coincident with this decree and incorporated verbatim in it by reference.


Despite the references therein, no domestic relations order is attached to the decree or otherwise

appears in the clerk’s record.

               On January 28, 2020, Teresa filed in the trial court an “Original Petition to Enter

Postdivorce Domestic Relations Order”2 and a “Petition for Clarification and Enforcement of

Property Division,” alleging that Paul had violated the decree each month since February 2018

by failing to pay “her portion of Military Retirement” pursuant to the above decree provisions.

She sought an order requiring Paul to pay her the unpaid amounts and prayed that he be held in

contempt for the violations. Teresa further requested that—“if the Court finds that any part of

the order sought to be enforced is not specific enough to be enforced by contempt”—the

court “enter a clarifying order restating the terms of the order, decree, or judgment in a manner

specific enough to allow enforcement by contempt and specifying a reasonable time within

which compliance will be required.” Paul filed an answer alleging that the order was ambiguous



       2
          A copy of the Original Petition was not included in the clerk’s record, but a copy of the
citation to Paul denotes Teresa’s filing of such pleading on that date.
                                                2
and not clear and specific enough to be enforceable and pleading the affirmative defenses of

limitations and laches.

                 On April 28, 2020, Teresa filed (1) a “Motion to Reopen Evidence” alleging that

new evidence had “come to light which must be considered to ensure the due administration of

justice as contemplated by TRCP 270” and (2) a “Motion to Confirm Retirement Division

Arrearage” asserting that on the date it signed the decree the trial court also “signed an order that

appears in the [court’s] minutes . . . award[ing Teresa] a share of [Paul’s] military retirement, if

as and when received” and that the “amount and frequency of obligation remain unchanged to

the date of this motion.”3 While the record is unclear whether the latter motion was granted,

on May 26, 2020 the trial court conducted an evidentiary hearing on Teresa’s petition for

clarification and enforcement and other pending motions. Teresa, Paul, and their respective

attorneys testified.

                 On July 28, 2020, the trial court signed the MRPDO. Relevant provisions include

the following:


        Findings of Fact:

        ...

        2.      Servicemember [Paul], and TERESA JONES, (“Former Spouse”), were
        originally married on October 10, 1992 and that marriage lasted for 194 months or
        more, during which time Servicemember served 194 months or more of creditable
        service toward retirement.

        ...




        3
          The only signed order appearing in the clerk’s record from the date the decree was
signed is the decree, and the record does not contain “minutes” or a docket sheet from when the
decree was rendered.
                                                 3
       Award to Former Spouse

       IT IS THEREFORE ORDERED that [Teresa] is awarded 34.04 percent of
       [Paul]’s disposable military retired pay.

       IT IS FURTHER ORDERED that DFAS, to the extent allowed by law, pay
       [Teresa] each month the calculated percentage of [Paul]’s disposable retired pay
       at retirement, together with all COLAS applicable thereto, payable, IF, AS, and
       WHEN received by [Paul].

       IT IS FURTHER ORDERED that the rest, residue, and remainder of the military
       retired pay of [Paul] is the sole and separate property of [Paul].


The MRPDO does not contain any provisions related to retirement-benefit arrearages or a ruling

on Teresa’s motion to enforce.4 Paul filed a “Motion to Dismiss Military Retirement Pension

Order,” which was overruled by operation of law, and then perfected this appeal.


                                         DISCUSSION

               Paul asserts five multifarious and overlapping issues on appeal—several of which

lack citations to the record and supporting authority and all of which are difficult to follow5—but

we have distilled them into three6: (1) the trial court’s MRPDO is void because it purports to



       4
         In an entry dated May 29, 2020, the trial court’s docket sheet states, “Petitioner’s
Motion to Enforce is Granted, and Petitioner is awarded a Judgment against Respondent for
$14,593.20, which was calculated at 24 months times her share of $608.05 per month.”
However, the clerk’s record does not contain an order granting Teresa’s motion to enforce.
       5
         As a pro se appellant, Paul is held to the same standard as those represented by counsel.
See United Copper Indus., Inc. v. Grissom, 17 S.W.3d 797, 805 n.6 (Tex. App.—Austin 2000,
pet. dism’d). Nonetheless, we liberally construe his brief and address his appellate issues and
arguments to the extent we can discern them. See id.; see also Tex. R. App. P. 38.1(i). To the
extent that Paul has attempted to raise any issues other than those we discuss herein, we conclude
that he has waived them due to inadequate briefing. See Stillwell v. Stillwell, No. 03-17-00457-
CV, 2018 WL 5024022, at *3 (Tex. App.—Austin Oct. 17, 2018, pet. denied) (mem. op.).
       6
         For the sake of brevity and clarity, we have consolidated Paul’s issues based on the
substance of his arguments. See Tex. R. App. P. 47.1 (requiring opinion to be “as brief as
                                                4
amend the decree in violation of Family Code section 9.007; (2) the trial court exceeded its

authority in rendering the MRPDO when it divided Paul’s military retirement benefits in

violation of Family Code section 9.101; and (3) Teresa’s motion to enforce the decree’s property

division was time-barred by Family Code section 9.003. We will address each issue in turn.


Family Code section 9.007

               Family Code section 9.007 prohibits a trial court from amending, modifying,

altering, or changing the actual, substantive division of property in a final divorce decree. Tex.

Fam. Code § 9.007(a), (b). Paul argues that the divorce decree was ambiguous as to the division

of his military retirement benefits, awarding Teresa an “indeterminable portion” of the benefits,

and that the trial court’s MRPDO “mutated” that award to provide Teresa 34.04 percent of the

benefits, amounting to an amendment, modification, alteration, or change to the division of

property in the decree in violation of section 9.007. See id. We disagree.

               An ambiguous division of property in a divorce decree nonetheless amounts to a

division of that property; the ambiguity does not constitute a failure to divide the property. See

Watret v. Watret, 623 S.W.3d 555, 561 (Tex. App.—El Paso 2021, no pet.). When a divorce

decree clearly awards to each spouse all sums relating to military retirement benefits except

those portions awarded to the other spouse, such language constitutes a division of the retirement

benefits, albeit an ambiguous one with respect to the percentage awarded to each spouse. See id.

(holding that provision in divorce decree substantially similar to subject decree “show[ed] both

parties retained an interest in the retirement” but “due to missing details, specifically a

percentage,” was ambiguous, requiring clarification); Guerrero v. Guerra, 165 S.W.3d 778, 782


practicable”); Gene Hamon Ford, Inc. v. David McDavid Nissan, Inc., 997 S.W.2d 298, 304 n.9
(Tex. App.—Austin 1999, pet. denied) (consolidating points of error for discussion).
                                                5
(Tex. App.—San Antonio 2005, no pet.) (“While a court may not modify a property division

in a divorce decree, if it is ambiguous, the trial court may enter a clarifying order to enforce

compliance with the division of property.”). A trial court’s clarification (by way of a qualified

domestic relations order (QDRO) or similar order) of a decree’s ambiguous division of

retirement benefits does not constitute a change to the decree’s substantive division of property

and does not run afoul of section 9.007. See Watret, 623 S.W.3d at 563; see also Wilde v.

Murchie, 949 S.W.2d 331, 332 (Tex. 1997) (“[I]f the decree is ambiguous, the court must

interpret the judgment by reviewing the decree as a whole and the record to ascertain the

property’s disposition.”).

               In its “Award to Former Spouse” entitling Teresa to 34.04 percent of Paul’s

military retirement benefits, the trial court merely clarified the decree’s ambiguous division

of those benefits but did not improperly modify the decree’s property division. See Watret,

623 S.W.3d at 563. Accordingly, we overrule Paul’s first issue.7


Family Code section 9.101

               Family Code section 9.101 provides

       [T]he court that rendered a final decree of divorce . . . retains continuing, exclusive
       jurisdiction to render an enforceable qualified domestic relations order or similar
       order permitting payment of pension, retirement plan, or other employee benefits

       7
          Construing Paul’s briefing liberally, we do not believe that he is challenging the
percentage clarified by the court as awarded to Teresa but, even if he did, we conclude that he is
bound by his prior counsel’s judicial admission at the May 26, 2020 hearing that the percentage
is essentially correct (after accounting for more accurate rounding, based on the Taggart formula
and number of months of military service that Paul’s attorney stipulated were correct). See
Taggart v. Taggart, 552 S.W.2d 422, 424 (Tex. 1977) (outlining formula for military-retirement
benefits as months of service during marriage, divided by total months of service, and then
multiplied by proportionate award to non-military spouse of community property); In re L.W.,
No. 12-19-00375-CV, 2020 WL 2078793, at *2–3 (Tex. App.—Tyler Apr. 30, 2020, no pet.)
(mem. op.) (explaining judicial admissions and their effect).
                                                 6
       divisible under the law of this state or of the United States to an alternate payee or
       other lawful payee.


Tex. Fam. Code § 9.101(a). As best we can discern Paul’s complaint regarding section 9.101, he

seems to be arguing that the trial court erred in rendering the MRPDO without first rendering a

QDRO. Alternatively, his argument appears to be that because the MRPDO was entered later

than the decree, the trial court somehow lacked power to enter the MRPDO when it did. As to

the latter, we have disposed of this argument in the above discussion concerning Family Code

section 9.007. As to the former, he does not cite to any authority supporting this argument, and

under Family Code sections 9.101 and 9.103, a trial court that rendered a final divorce decree is

authorized to render a QDRO or similar order if one has not been rendered previously. See id.

§§ 9.101, .103 (allowing party to petition court to render QDRO or similar order if court did not

already render one); Watret, 623 S.W.3d at 563. The MRPDO here is a “similar order” to a

QDRO in that it permits payment to Teresa of Paul’s military retirement benefits that accrued

during the marriage and are thus divisible under Texas law. See Tex. Fam. Code § 9.101; see

also 10 U.S.C. § 1408(c)(1) (providing state courts authority to treat “disposable retired pay” as

community property). Moreover, it is the substance, character, and function of an order that

determines its effect, not its caption, see Del Valle Indep. Sch. Dist. v. Lopez, 845 S.W.2d 808,

809 (Tex. 1992), and the MRPDO clearly functions as an order described in sections 9.101 and

9.103. Accordingly, the trial court was authorized to render the MRPDO pursuant to sections

9.101 and 9.103, and we overrule Paul’s second issue.


Family Code section 9.003

               Family Code section 9.003(b) provides that a suit to enforce the division of future

property not in existence at the time of the original decree must be filed before the second
                                                 7
anniversary of the date the right to the property matures or accrues or the decree becomes

final, whichever is later. Tex. Fam. Code § 9.003(b). While Teresa’s motion to enforce and for

clarification did request arrearages for past-due retirement payments, she requested arrearages

dating back to only February 1, 20188—within the two-year statute of limitations. See In re

Marriage of Reinauer, 946 S.W.2d 853, 860 (Tex. App.—Amarillo 1997, pet. denied) (noting

that party’s right to retirement benefits matures in installments, when paid to retiree, and that

limitations period “would accrue as to each installment,” requiring party to “sue to recover her

share within two years of the date of [each required] payment”). Moreover, even if Teresa had

requested payments that were barred by the statute of limitations, the order being appealed (the

MRPDO) did not award Teresa any arrearages but merely clarified the amount she was awarded

in the decree. See Watret, 623 S.W.3d at 564 (holding that party’s request for order to clarify

decree as to retirement benefits was matter over which trial court has continuing jurisdiction and

that section 9.003 statute of limitations did not apply); Marshall v. Priess, 99 S.W.3d 150, 157

(Tex. App.—Houston [14th Dist.] 2002, no pet.) (same). Accordingly, the limitations period in

section 9.003 does not apply, and we overrule Paul’s third issue.9


                                            CONCLUSION

                 Having overruled Paul’s issues, we affirm the trial court’s MRPDO.




       8
           Paul testified that he retired in 2013.
       9
          In this same issue, Paul contends in general terms that Teresa’s claims are “barred by
the equitable doctrine of ‘laches’” because Teresa “sat on her rights” for too long to his “grave
detriment.” He does not, however, support the contention with argument or citations to authority
and the record and has, therefore, waived the complaint. See Tex. R. App. P. 38.1(i); McKinnon
v. Wallin, No. 03-17-00592-CV, 2018 WL 3849399, at *2 (Tex. App.—Austin Aug. 14, 2018,
pet. denied) (mem. op.).
                                                     8
                                           __________________________________________
                                           Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Affirmed

Filed: September 15, 2021




                                              9